Motion Denied; Order filed September 13, 2012




                                         In The

                       Fourteenth Court of Appeals
                                     ____________
                                  NO. 14-12-00256-CV
                                    ____________
                             JOHN GIRALDO, Appellant

                                            V.

                         JUAN J. JIMENEZ PAVIA, Appellee


                 On Appeal from the County Civil Court at Law No. 3
                               Harris County, Texas
                           Trial Court Cause No. 950135


                                       ORDER
       Appellant’s brief was due July 30, 2012. No brief was filed. On August 30, 2012,
appellant filed his third motion for extension of time to file his brief, requesting an
extension until September 30, 2012. Appellee filed a response in opposition to the
motion. After considering the motion and response, we DENY appellant’s motion and
issue the following order:

       Unless appellant files his brief with the clerk of this court on or before September
28, 2012, the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
38.8(a)(1), 42.3(b).

                                          PER CURIAM